internal_revenue_service date number release date u i l cc pa cbs br2 gl-101092-01 memorandum for associate area_counsel small_business self-employed cc sb brk from lawrence h schattner chief branch collection bankruptcy summonses subject estate of deductibility of administrative expenses of bankruptcy_estate on date you requested our advice on whether expenses of administering a chapter bankruptcy_estate are properly deducted above_the_line or whether they should instead be deducted as an itemized_deduction as is discussed below we believe that these administrative expenses can be deducted from gross_income above_the_line issue is the trustee of a chapter bankruptcy_estate entitled to deduct expenses of administering the estate above_the_line as a deduction from gross_income pursuant to sec_67 or is he or she limited to deducting the expenses as an itemized_deduction subject_to the two-percent floor imposed on miscellaneous deductions pursuant to sec_67 conclusion sec_67 applies to the administrative expenses of an individual debtor’s estate in bankruptcy therefore deductions for expenses that would not have been incurred if the property were not held by the bankrupt estate are allowable in arriving at adjusted_gross_income law and analysis sec_1398 allows for special tax treatment for individuals who are in bankruptcy pursuant to chapter or chapter of the bankruptcy code sec_1398 sets forth the general_rule that the taxable_income of the bankruptcy_estate is computed in the same manner as it is computed for an individual sec_1398 states that except as otherwise provided in this section the determination of whether any amount_paid or incurred by the estate is allowable as a deduction shall be made as if the amount were paid_or_incurred by the debtor gl-101092-01 sec_1398 provides in pertinent part any administrative expense allowed under sec_503 of title of the united_states_code to the extent not disallowed under any other provision of this title shall be allowed as a deduction sec_1398 gross_income is defined in sec_61 as all income from whatever source derived except as otherwise provided sec_62 defines adjusted_gross_income as gross_income minus the deductions listed in that subsection sec_63 provides that itemized_deductions are the deductions allowed under this chapter other than the deductions allowed in arriving at adjusted_gross_income ie those listed in sec_62 and personal exemptions sec_67 provides that for an individual taxpayer miscellaneous_itemized_deductions are allowed only to the extent that the aggregate of such deductions exceeds two percent of gross_income sec_67 lists the itemized_deductions that are not miscellaneous_itemized_deductions and thus not subject_to the two-percent floor administrative expenses are not specifically listed in sec_62 or sec_67 therefore absent another provision such expenses would be treated as miscellaneous_itemized_deductions and would be subject_to the two-percent floor however sec_67 provides that deductions for costs paid_or_incurred in connection with the administration of an estate_or_trust that would not have been incurred if the property were not held in such trust or estate shall be treated as allowable in arriving at adjusted_gross_income in 252_br_110 bankr e d tex a bankruptcy court decided the issue you present in favor of the trustee holding that no reason exists to render the sec_67 exception inapplicable to administrative expenses associated with bankruptcy estates in miller the service argued that bankruptcy estates are not encompassed by the estates and trusts contemplated by sec_67 and that accordingly the sec_67 exception should be viewed as inapplicable to bankruptcy estates the court rejected this argument however reasoning that the service’s interpretation of the statute was inconsistent with a plain reading of its language the court in addition noted that including costs incurred by bankruptcy estates among those deductible under sec_67 by effectively reducing the b c sec_503 specifies certain types of expenditures associated with the administration of a bankruptcy_estate which are allowed in or payable through the bankruptcy case itself gl-101092-01 amount on which trustees are required to pay income taxes actually is consistent with congress’s stated objective to maximize distributions to creditors whose rights have been altered as a result of the filing of a bankruptcy case other decisions have upheld the service’s position that administrative expenses constitute itemized_deductions see eg in re sturgill 217_br_291 bankr d oregon court determined that administrative expenses were miscellaneous_itemized_deductions rather than business_expenses of the estate but did not address sec_67 see also pettigrew v united_states bankr lexis bankr n d georgia parties did not dispute deductibility of administrative expenses as itemized_deductions however none of these decisions has addressed the applicability of sec_67 to these expenses moreover the legislative_history of sec_1398 which was added to the internal_revenue_code by the bankruptcy_tax_act_of_1980 is of no assistance in this regard thus our opinion is that sec_67 applies to the administrative expenses of an individual debtor’s estate in bankruptcy so that the deductions for expenses that would not have been incurred if the property were not held by the bankruptcy_estate are allowable in arriving at adjusted_gross_income thank you for requesting our advice on this matter our response has been coordinated with the office of associate chief_counsel income_tax accounting if you require further assistance please call cc associate chief_counsel income_tax accounting attention sean m dwyer in miller the service also argued that deductibility under sec_1398 should be viewed as limited by sec_1398 maintaining that since administrative expenses could not have been deducted by the debtor since they would not have existed before the bankruptcy petition was filed they should not be deductible by the bankruptcy trustee the bankruptcy court held that sec_1398 and not sec_1398 applies when the amount at issue constitutes an administrative expense of a bankruptcy_estate in 47_fedclaims_186 cl_ct the court held that fees for investment advice paid_by trusts were subject_to sec_67 and that sec_67 did not apply because the taxpayers could not establish that the fees would not have been incurred if the property were not held in trust however in 994_f2d_302 6th cir the sixth circuit held that because the trustee lacked experience in investment matters and was required to meet fiduciary duties imposed by state law the investment advisory fees would not have been incurred if the property were not held in trust thus according to the sixth circuit a_trust or estate may deduct payments of investment advisory fees in full under sec_67
